Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated January 11, 1993 (People v Abdullah, 189 AD2d 769), affirming a judgment of the Supreme Court, Kings County, rendered December 13, 1989, on the ground of ineffective assistance of appellate counsel and for a writ of habeas corpus.
Upon the papers filed in support of the application and the papers filed in opposition thereto, it is
Ordered that the application is denied.
*637The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.